Allowable Subject Matter

Claims 1 - 24 are pending and allowed.

Reasons For Allowance


Applicant filed an appeal brief on November 8, 2021 in support of an appeal of the final rejection of Claims 1-24 in Final Office Action, dated July 6, 2021. Applicant asserted that pending Claims 1-24 contain patent-eligible subject matter in that they recite inventive concepts that are not well-understood, routine, or conventional, and each is directed to and solves prior-art technical problems relating to content consumption monitoring, (Appeal Brief, p. 4). Applicant’s argument is persuasive. The invention addresses the problems of protecting the identity of a user (with an anonymous identifier storing the user’s consumption on a distributed ledger) while allowing other users to see the content accessed by that user. It also eliminates the need for a significant investment in hardware (by using a user’s existing hardware) and no longer limiting the volume of users to be monitored for content consumption (and thus eliminates potential skewing of consumption data), as well as eliminates the need for users to perform an action by clicking an activate button before watching television, all of which improve computer functionality, (Appeal Brief, pp. 4-5). Moreover, the Applicant’s invention leverages distributed-ledger technology to solve problems with prior-art consumption-rating technology, (Appeal Brief, p. 5). The additional elements recited in the claims: “validate 

Based on prior art search results, the prior art of record neither anticipates or renders obvious the claimed subject matter of Claims 1 through 24, as a whole or taken in combination. Therefore there are no prior art rejections provided for Claims 1 through 24.

The closest prior art of record US 2005/0382057 A1, Huang et al., discloses a device for consuming media content comprising: a processing unit for executing instructions; and a memory unit for storing instructions, which when executed by the processing unit configure the system to provide: media consumption functionality for playback of media content; and media consumption monitoring functionality for: receiving a media content playback event at a content consumption device; generating a content consumption notification message including subscriber information, content consumption device information, media content playback event identifier, and media content information; and transmitting the generated consumption notification message to a content consumption monitoring system. Huang focuses on individual subscriber consumption of content, not to generate, in combination with consumption information associated with other users, a consumption rating as taught by Applicant.

The closest prior art of record US 10,121025 B1, Rice, discloses a device that may receive content data from a content provider, the content data including: data identifying content, and data for verifying that the content has not changed. The device may access a blockchain associated with the content data, the blockchain including validation information specifying instructions for validating the content. In addition, the device may perform, based on the validation information, validation of the content to determine a measure of confidence that the content is accurate and store results of the validation in the blockchain as a transaction. Based on the validation results, the device may perform an action. Rice does not teach a distributed ledger that "comprises an indication of the content and an identifier associated with a user of the user device, wherein the identifier is configured to uniquely identify the user while maintaining the user's anonymity" and wherein "the indication of the content and the identifier... is available to at least the portion of the plurality of other user devices."

Other relevant prior art:

Blockchain @ Media, A New Game for the Media Industry, Blockchain Institute, Monitor, Deloitte, 2017;

Amanda Newby, The Benefits of Monitoring & Analyzing Your Marketing Channels, Converge, Marketing Reporting Automation for Agencies and Brands, June 2, 2016; 
	Wolfie Christl, Corporate Surveillance in Everyday Life, Cracked Labs, Vienna, June 2017.

For the reasons stated above, Claims 1 - 24 have been deemed to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE N. PROIOS/Examiner, Art Unit 3694    

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694